      Case 2:19-cv-01095-MJP Document 2-2 Filed 07/17/19 Page 1 of 1




                  United States District Court
                       WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE



JOHN ROBERT DEMOS,                                  JUDGMENT IN A CIVIL CASE

                       Petitioner,                  Case No. C19-1095 MJP-BAT
     v.

DONALD R. HOLBROOK,

                       Respondent.




     Jury Verdict. This action came before the Court for a trial by jury. The issues have been
     tried and the jury has rendered its verdict.

X    Decision by Court. This action came to consideration before the Court. The issues have
     been considered and a decision has been rendered.


THE COURT HAS ORDERED THAT:

     The Report and Recommendation is adopted and approved. This matter is DISMISSED.


     Dated this _______ day of July, 2019.


                                                   WILLIAM M. MCCOOL
                                                   Clerk of Court

                                                   /s/ Paula McNabb
                                                   Deputy Clerk
